Citation Nr: 1447475	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.

2.  Entitlement to an increased evaluation for rhinitis, currently evaluated at 10 percent disabling.  

3.  Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a bilateral hip disorder.

8.  Entitlement to service connection for a right leg disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative on behalf of the Veteran that a withdrawal of the appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased evaluation for rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

3.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to a compensable evaluation for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

4.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

5.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

6.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

7.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a bilateral hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

8.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right leg disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

ORDER

The appeal as to the issue of entitlement to an increased evaluation for PTSD is dismissed.

The appeal as to the issue of entitlement to an increased evaluation for rhinitis is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for service-connected GERD is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.

The appeal as to the issue of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral hip disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a right leg disorder is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


